TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00080-CV



                                      K. A. V., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




           FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-18-000880, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant K.A.V. filed her notice of appeal on February 6, 2019. The appellate

record was complete February 20, 2019, making appellant’s brief due March 12, 2019. On

March 26, 2019, this Court ordered Harry Wade Deckard to file appellant’s brief no later than

April 10, 2019. A supplemental clerk’s record containing a March 27, 2019 order appointing

John Sigman as counsel of record was received in this Court on April 11, 2019.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel to file appellant’s brief no later than April 29, 2019. If
the brief is not filed by that date, counsel may be required to show cause why he should not be

held in contempt of court.

               It is ordered on April 12, 2019.



Before Chief Justice Rose, Justices Kelly and Smith




                                                  2